Exhibit 10.1

VOTING AND NON-SOLICITATION AGREEMENT

This VOTING AND NON-SOLICITATION AGREEMENT, dated effective as of November 23,
2015 (this “Agreement”), by and among WSFS Financial Corporation (“WSFS”), a
Delaware corporation, Penn Liberty Financial Corp. (“PLFC”), a Pennsylvania
corporation, and the undersigned shareholder and director (the “Individual”) of
PLFC.

W I T N E S S E T H:

WHEREAS, concurrently with the execution of this Agreement, PLFC and WSFS are
entering into an Agreement and Plan of Reorganization, dated as of the date
hereof (as amended, supplemented, restated or otherwise modified from time to
time, the “Merger Agreement”), pursuant to which, among other things, PLFC will
merge with and into WSFS and WSFS will be the surviving corporation (the
“Merger”) and each shareholder of PLFC shall receive the per share consideration
specified in the Merger Agreement;

WHEREAS, as of the date hereof, the Individual is a director of PLFC and the
record or beneficial owner (as defined in Rule 13d-3 under the Exchange Act), in
the aggregate, of those shares of common stock, par value $0.10 of PLFC (“PLFC
Common Stock”) specified on Schedule 1 attached hereto, and will receive in the
Merger in exchange for the Individual’s shares of PLFC Common Stock the per
share consideration specified in the Merger Agreement, and therefore the Merger
is expected to be of substantial benefit to the Individual;

WHEREAS, as a material inducement to WSFS entering into the Merger Agreement,
WSFS has required that the Individual agree, and the Individual has agreed, to
enter into this Agreement and abide by the covenants and obligations set forth
herein; and

WHEREAS, other individuals, as a material inducement to WSFS entering into the
Merger Agreement, will enter into and abide by the covenants and obligations set
forth in substantially identical voting and non-solicitation agreements.

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

ARTICLE I

General

1.1. Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the Merger
Agreement.

“Affiliate” of a Person means any other Person directly, or indirectly through
one or more intermediaries, controlling, controlled by or under common control
with such Person.

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended; provided that for

 

1



--------------------------------------------------------------------------------

purposes of determining Beneficial Ownership, a Person shall be deemed to be the
Beneficial Owner of any securities which such Person has, at any time during the
term of this Agreement, the right to acquire pursuant to any agreement,
arrangement or understanding or upon the exercise of conversion rights, exchange
rights, warrants or options, or otherwise (irrespective of whether the right to
acquire such securities is exercisable immediately or only after the passage of
time, including the passage of time in excess of 60 days, the satisfaction of
any conditions, the occurrence of any event or any combination of the
foregoing). The terms “Beneficially Own” and “Beneficially Owned” shall have a
correlative meaning.

“Business” means the business of acting as a commercial, community or retail
banking business, including but not limited to entities which lend money and
take deposits.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a person, whether through the
ownership of voting securities, as trustee or executor, by contract or any other
means.

“Constructive Sale” means with respect to any security a short sale with respect
to such security, entering into or acquiring an offsetting derivative contract
with respect to such security, entering into or acquiring a futures or forward
contract to deliver such security or entering into any other hedging or other
derivative transaction that has the effect of either directly or indirectly
materially changing the economic benefits and risks of ownership.

“Covered Shares” means, with respect to the Individual, the Individual’s
Existing Shares, together with any shares of PLFC Common Stock or other capital
stock of PLFC and any securities convertible into or exercisable or exchangeable
for shares of PLFC Common Stock or other capital stock of PLFC, in each case
that the Individual acquires Beneficial Ownership of on or after the date
hereof.

“Encumbrance” means any security interest, pledge, mortgage, lien (statutory or
other), charge, option to purchase, lease or other right to acquire any interest
or any claim, restriction, covenant, title defect, hypothecation, assignment,
deposit arrangement or other encumbrance of any kind or any preference, priority
or other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement),
excluding restrictions under securities laws.

“Existing Shares” means, with respect to the Individual, all shares of PLFC
Common Stock Beneficially Owned by the Individual.

“Grantees” has the meaning set forth in Section 2.3 hereof.

“Permitted Transfer” means a Transfer (i) as the result of the death of the
Individual by the Individual to a descendant, heir, executor, administrator,
testamentary trustee, lifetime trustee or legatee of the Individual,
(ii) Transfers to affiliates (including trusts) and family members in connection
with estate and tax planning purposes, (iii) Transfers to any other shareholder
and director of PLFC who has executed a copy of this Agreement on the date
hereof, and (iv) such transfers as WSFS may otherwise permit in its sole
discretion provided that, in each case prior to the effectiveness of such
Transfer, such transferee executes and delivers to WSFS and PLFC a written
agreement, in form and substance reasonably acceptable to WSFS and PLFC, to
assume all of Individual’s obligations hereunder in respect of the Covered
Shares subject to such Transfer and to be bound by the terms of this Agreement,
with respect to the Covered Shares subject to such Transfer, to the same extent
as the Individual is bound hereunder and to make each of the representations and
warranties hereunder in respect of the Covered Shares transferred as the
Individual shall have made hereunder.

 

2



--------------------------------------------------------------------------------

“Person” means a natural person or any legal, commercial or governmental entity,
such as, but not limited to, a corporation, general partnership, joint venture,
limited partnership, limited liability company, limited liability partnership,
trust, business association, group acting in concert, or any person acting in a
Representative capacity.

“Representatives” means, with respect to any Person, any officer, director,
employee, investment banker, financial or other advisor, attorney, accountant,
consultant, or other representative or agent of or engaged or retained by such
Person.

“Restricted Period” has the meaning set forth in Section 2.4(a) hereof.

“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation or suffrage of a lien, security interest or encumbrance in or
upon, or the gift, placement in trust, or the Constructive Sale or other
disposition of such security (including transfers by testamentary or intestate
succession or otherwise by operation of law) or any right, title or interest
therein (including, but not limited to, any right or power to vote to which the
holder thereof may be entitled, whether such right or power is granted by proxy
or otherwise), or the record or beneficial ownership thereof, the offer to make
such a sale, transfer, Constructive Sale or other disposition, and each
agreement, arrangement or understanding, whether or not in writing, to effect
any of the foregoing. Notwithstanding anything herein to the contrary, any
disposition of Covered Shares to PLFC by the Individual as payment of the
exercise price of an option issued under the PLFC Stock Option Plan shall not be
deemed a Transfer.

ARTICLE II

COVENANTS OF INDIVIDUAL

2.1. Agreement to Vote. The Individual hereby irrevocably and unconditionally
agrees that during the term of this Agreement, at a special meeting of the
shareholders of PLFC or at any other meeting of the shareholders of PLFC,
however called, including any adjournment or postponement thereof, and in
connection with any written consent of the shareholders of PLFC, the Individual
shall, in each case to the fullest extent that such matters are submitted for
the vote or written consent of the Individual and that the Covered Shares are
entitled to vote thereon or consent thereto:

(a) appear at each such meeting or otherwise cause the Covered Shares as to
which the Individual controls the right to vote to be counted as present thereat
for purposes of calculating a quorum; and

(b) vote (or cause to be voted), in person or by proxy, or deliver (or cause to
be delivered) a written consent covering, all of the Covered Shares as to which
the Individual controls the right to vote:

(i) in favor of the adoption and approval of the Merger Agreement and the
consummation of the transactions contemplated thereby, including the Merger, and
any actions required in furtherance thereof;

(ii) against any action or agreement that could result in a breach of any
covenant, representation or warranty or any other obligation of PLFC under the
Merger Agreement;

 

3



--------------------------------------------------------------------------------

(iii) against any Acquisition Proposal;

(iv) against any merger, consolidation or business combination involving the
Company or any of its subsidiaries other than the Merger;

(v) against any sale, lease or transfer of all or substantially all of the
assets of the Company or any of its subsidiaries;

(vi) against any reorganization, recapitalization, dissolution, liquidation or
winding up of the Company or any of its subsidiaries; and

(vii) against any action, agreement or transaction submitted for the vote or
written consent of the shareholders of PLFC that would reasonably be expected to
impede, interfere with, delay, postpone, discourage, frustrate the purposes of
or adversely affect the Merger or the other transactions contemplated by the
Merger Agreement or this Agreement or the performance by PLFC of its obligations
under the Merger Agreement or by the Individual of his obligations under this
Agreement.

2.2. No Inconsistent Agreements. The Individual hereby covenants and agrees
that, except for this Agreement, the Individual (a) has not entered into, and
shall not enter into at any time while this Agreement remains in effect, any
voting agreement or voting trust with respect to the Covered Shares, (b) has not
granted, and shall not grant at any time while this Agreement remains in effect,
a proxy (except pursuant to Section 2.3 hereof), consent or power of attorney
with respect to the Covered Shares, (c) will not commit any act that could
restrict or affect his legal power, authority and right to vote any of the
Covered Shares then held of record or Beneficially Owned by the Individual or
otherwise prevent or disable the Individual from performing any of his
obligations under this Agreement, and (d) has not taken and shall not knowingly
take any action that would make any representation or warranty of the Individual
contained herein untrue or incorrect or have the effect of preventing or
disabling the Individual from performing any of his obligations under this
Agreement.

2.3. Irrevocable Proxy. The Individual hereby irrevocably (to the fullest extent
permitted by Law) grants to and appoints as his proxy and attorney-in-fact (with
full power of substitution and resubstitution), WSFS and each of its executive
officers and any of them in their capacities as executive officers of WSFS, and
any other Person designated in writing by the foregoing (collectively, the
“Grantees”), each of them individually, with full power of substitution, to vote
or execute written consents with respect to the Covered Shares in accordance
with Section 2.1 hereof and, in the discretion of the Grantees, with respect to
any proposed postponements or adjournments of any annual or special meetings of
the shareholders of PLFC at which any of the matters described in Section 2.1 is
to be considered. This proxy is coupled with an interest and shall be
irrevocable, and the Individual will take such further action or execute such
other instruments as may be necessary to effectuate the intent of this proxy and
hereby revokes any proxy previously granted by the Individual with respect to
the Covered Shares. Such irrevocable proxy is executed and intended to be
irrevocable in accordance with the provisions of Section 1759 of the
Pennsylvania Associations Code, as amended or supplemented hereafter.
Notwithstanding anything to the contrary in this Agreement, the proxy granted by
this Section 2.3 shall terminate and be of no further force and effect upon the
termination of this Agreement.

2.4. Non-Solicitation; Nondisparagement.

(a) The Individual hereby covenants and agrees that, for a period commencing on
the Closing Date and terminating on the second anniversary of the Closing Date
(the “Restricted Period”), such Individual shall not within the State of
Delaware and Commonwealth of Pennsylvania, directly or indirectly, as employee,
agent, consultant, director, equity holder, member, manager,

 

4



--------------------------------------------------------------------------------

partner or in any other capacity, without WSFS’s prior written consent (other
than for the benefit of WSFS or its Affiliates), solicit, call upon, communicate
with or attempt to communicate (whether by mail, telephone, electronic mail,
personal meeting or any other means, excluding general solicitations of the
public that are not based in whole or in part on any list of customers of PLFC
or any of its Affiliates) with any Person that is or was a customer of PLFC
during the one-year period preceding the Closing Date for the purpose of
engaging in opportunities related to the Business or contracts related to the
Business or, except in the ordinary course of conducting the business described
in Schedule 2, interfere with or damage (or attempt to interfere with or damage)
any relationship between the Surviving Corporation or its Affiliates and any
such customers.

(b) The Individual covenants and agrees that during the Restricted Period, such
Individual shall not directly or indirectly, as employee, agent, consultant,
director, equity holder, member, manager, partner or in any other capacity,
without the prior written consent of WSFS, solicit or induce, or cause others to
solicit or induce, for employment or engagement, any employee of the Surviving
Corporation or its Affiliates (excluding general solicitations of the public
that are not based on any list of, or directed at, employees of the Surviving
Corporation or its Affiliates).

(c) During the Restricted Period, the Individual covenants and agrees not to
make, publish or communicate at any time to any person or entity, including, but
not limited to, customers, clients and investors of the Surviving Corporation or
any of its Affiliates, any Disparaging (defined below) remarks, comments or
statements concerning the Surviving Corporation or any of its Affiliates, or any
of their respective present and former members, partners, directors, officers,
employees or agents. For the purposes of this provision, “Disparaging” remarks,
comments or statements are those that impugn the character, honesty, integrity,
morality, business acumen or abilities of the individual or entity being
disparaged. Notwithstanding the foregoing, this paragraph does not apply to
(i) any truthful testimony, pleading, or sworn statements in any legal
proceeding; (ii) attorney-client communications; or (iii) any communications
with a government or regulatory agency, and further, it shall not be construed
to prevent the Individual from filing a charge with the Equal Employment
Opportunity Commission or a comparable state or local agency.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1. Representations and Warranties of the Individual. The Individual hereby
represents and warrants to PLFC and WSFS as follows:

(a) Organization; Authorization; Validity of Agreement; Necessary Action. The
Individual has the requisite capacity and authority to execute and deliver this
Agreement, to perform his obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Individual and, assuming this Agreement constitutes a valid and
binding obligation of the other parties hereto, constitutes a legal, valid and
binding obligation of the Individual, enforceable against him in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(b) Ownership. The Existing Shares are, and all of the Covered Shares owned by
the Individual from the date hereof through the date that PLFC Shareholder
Approval is received will be, Beneficially Owned and owned of record by the
Individual except to the extent such Covered Shares are Transferred after the
date hereof pursuant to a Permitted Transfer. The Individual has good and
marketable title to the Existing Shares, free and clear of any Encumbrances
other than those imposed by applicable

 

5



--------------------------------------------------------------------------------

securities laws. As of the date hereof, the Existing Shares constitute all of
the shares of Common Stock Beneficially Owned or owned of record by the
Individual. The Individual has and will have at all times through the date that
PLFC Shareholder Approval is received sole voting power (including the right to
control such vote as contemplated herein), sole power of disposition, sole power
to issue instructions with respect to the matters set forth in Article II
hereof, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Individual’s Existing Shares
and with respect to all of the Covered Shares owned by the Individual at all
times through the date that PLFC Shareholder Approval is received.

(c) No Violation. The execution and delivery of this Agreement by the Individual
does not, and the performance by the Individual of his obligations under this
Agreement will not, (i) conflict with or violate any law, ordinance or
regulation of any Regulatory Authority applicable to the Individual or by which
any of his assets or properties is bound, or (ii) conflict with, result in any
breach of or constitute a default (or an event that with notice or lapse of time
or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of any Encumbrance on the properties or assets of the Individual
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which the
Individual is a party or by which the Individual or any of his assets or
properties is bound, except for any of the foregoing as could not reasonably be
expected, either individually or in the aggregate, to materially impair the
ability of the Individual to perform his obligations hereunder or to consummate
the transactions contemplated hereby on a timely basis.

(d) Consents and Approvals. The execution and delivery of this Agreement by the
Individual does not, and the performance by the Individual of its obligations
under this Agreement and the consummation by it of the transactions contemplated
hereby will not, require the Individual to obtain any consent, approval,
authorization or permit of, or to make any filing with or notification to, any
Regulatory Authority.

(e) Absence of Litigation. There is no Litigation pending or, to the knowledge
of the Individual, threatened against or affecting the Individual or any of his
Affiliates before or by any Person or Regulatory Authority that could reasonably
be expected to impair the ability of the Individual to perform his obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis.

(f) Reliance by WSFS. The Individual understands and acknowledges that WSFS is
entering into the Merger Agreement in reliance upon the Individual’s execution
and delivery of this Agreement and the representations and warranties of
Individual contained herein.

ARTICLE IV

OTHER COVENANTS

4.1. Prohibition on Transfers, Other Actions.

(a) Until the earlier of the receipt PLFC Shareholder Approval or the date on
which the Merger Agreement is terminated in accordance with its terms, the
Individual hereby agrees not to (i) Transfer any of the Covered Shares,
Beneficial Ownership thereof or any other interest specifically therein unless
such Transfer is a Permitted Transfer; (ii) enter into any agreement,
arrangement or understanding with any Person, or take any other action, that
violates or conflicts with or would reasonably be expected to violate or
conflict with, or result in or give rise to a violation of or conflict with, the
Individual’s representations, warranties, covenants and obligations under this
Agreement; or (iii) except as otherwise permitted by this Agreement or by order
of a court of competent

 

6



--------------------------------------------------------------------------------

jurisdiction, take any action that could restrict or otherwise affect the
Individual’s legal power, authority and right to vote all of the Covered Shares
then owned of record or beneficially by him or otherwise comply with and perform
his covenants and obligations under this Agreement. Any Transfer in violation of
this provision shall be void.

(b) The Individual understands and agrees that if the Individual attempts to
Transfer, vote or provide any other Person with the authority to vote any of the
Covered Shares other than in compliance with this Agreement, PLFC shall not, and
the Individual hereby unconditionally and irrevocably instructs PLFC to not
(i) permit such Transfer on its Books and Records, (ii) issue a new certificate
representing any of the Covered Shares, or (iii) record such vote unless and
until the Individual shall have complied with the terms of this Agreement.

4.2. Stock Dividends, etc. In the event of a stock split, stock dividend or
distribution, or any change in the PLFC Common Stock by reason of any split-up,
reverse stock split, recapitalization, combination, reclassification, exchange
of shares or the like, the terms “Existing Shares” and “Covered Shares” shall be
deemed to refer to and include such shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in such transaction.

4.3. Notice of Acquisitions, etc. The Individual hereby agrees to notify PLFC as
promptly as practicable (and in any event within 24 hours after receipt) in
writing of (i) the number of any additional shares of PLFC Common Stock or other
securities of PLFC of which the Individual acquires Beneficial Ownership on or
after the date hereof and (ii) any proposed Permitted Transfers of the Covered
Shares, Beneficial Ownership thereof or other interest specifically therein.

4.4. Waiver of Appraisal Rights. To the fullest extent permitted by applicable
Law, the Individual hereby waives any rights of appraisal it may have under
applicable Law.

4.5. Further Assurances. From time to time, at the request of WSFS and PLFC and
without further consideration, the Individual shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary to effect the actions and consummate the transactions contemplated by
this Agreement. Without limiting the foregoing, the Individual hereby authorizes
PLFC to publish and disclose in any announcement or disclosure related to the
Merger Agreement, including the Proxy Statement, the Individual’s identity and
ownership of the Covered Shares and the nature of the Individual’s obligations
under this Agreement.

ARTICLE V

MISCELLANEOUS

5.1. Termination. This Agreement shall remain in effect until the earlier to
occur of (i) the Closing and (ii) the date of termination of the Merger
Agreement in accordance with its terms; provided, that (1) if the Closing
occurs, the provisions of Section 2.4 shall survive until the end of the
Restricted Period, and (2) the provisions of this Section 5.1, and Sections 5.5
through 5.13 shall survive any termination of this Agreement. Nothing in this
Section 5.1 and no termination of this Agreement shall relieve or otherwise
limit any party of liability for fraud, or willful or intentional breach of this
Agreement.

5.2. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in WSFS or PLFC any direct or indirect ownership or incidence of
ownership of or with respect to any Covered Shares. All rights, ownership and
economic benefits of and relating to the Covered Shares shall remain vested in
and belong to the Individual, and WSFS or PLFC shall not have any authority to
direct the Individual in the voting or disposition of any of the Covered Shares,
except as otherwise provided herein.

 

7



--------------------------------------------------------------------------------

5.3. Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered by hand, by
facsimile transmission (followed by overnight courier), by registered or
certified mail, postage pre-paid, or by courier or overnight carrier, to the
persons at the addresses set forth below (or at such other address as may be
provided hereunder), and shall be deemed to have been delivered as of the date
so delivered:

 

(a)    WSFS:    WSFS Financial Corporation    WSFS Bank Center    500 Delaware
Avenue    Wilmington, DE 19801    Facsimile Number: (302) 571-6842    Attention:
        Rodger Levenson Copy to Counsel:    Covington & Burling LLP    One
CityCenter    850 Tenth Street, NW    Washington, DC 20001    Facsimile Number:
(202) 778-5988    Attention:         Frank M. Conner III   
                         Michael P. Reed (b)    PLFC:    Penn Liberty Financial
Corp.    724 West Lancaster Avenue, Suite 210    Wayne, PA 19087    Facsimile
Number: (610) 535-4515    Attention: Patrick J. Ward Copy to Counsel:    Silver,
Freedman, Taft & Tiernan LLP    3299 K Street, N.W.    Suite 100    Washington,
DC 20007    Facsimile Number: (202) 337-5502    Attention:         Raymond A.
Tiernan (c)    if to the Individual, to those persons indicated on Schedule 1.

5.4. Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against any party, whether under any rule
of construction or otherwise. No party to this Agreement shall be considered the
draftsman. The parties

 

8



--------------------------------------------------------------------------------

acknowledge and agree that this Agreement has been reviewed, negotiated, and
accepted by all parties and their attorneys and, unless otherwise defined
herein, the words used shall be construed and interpreted according to their
ordinary meaning so as fairly to accomplish the purposes and intentions of all
parties hereto.

5.5. Counterparts; Delivery by Facsimile or Electronic Transmission. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument. Executed signature pages to this Agreement may be delivered by
facsimile transmission or by e-mail delivery of a “pdf” format data file and
such signature pages will be deemed as sufficient as if actual signature pages
had been delivered. This Agreement and any signed agreement or instrument
entered into in connection with this Agreement, and any amendments or waivers
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or by e-mail delivery of a “.pdf” format data file, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or e-mail
delivery of a “.pdf” format data file to deliver a signature to this Agreement
or any amendment hereto or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or e-mail delivery of a “.pdf” format data file as a defense to the
formation of a contract and each party hereto forever waives any such defense.

5.6. Entire Agreement. This Agreement and, to the extent referenced herein, the
Merger Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto or thereto, embody
the complete agreement and understanding among the parties hereto with respect
to the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written and oral, that
may have related to the subject matter hereof in any way.

5.7. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

(a) The parties agree that this Agreement shall be governed by and construed in
all respects in accordance with the Laws of the State of Delaware without regard
to the conflict of Laws or choice of Law principles that might otherwise refer
construction or interpretation of this Agreement to the substantive Law of
another jurisdiction.

(b) Each party agrees that it will bring any action or proceeding in respect of
any claim arising out of or related to this Agreement or the transactions
contemplated hereby exclusively in any federal or state court of competent
jurisdiction located in the State of Delaware (the “Chosen Courts”), and, solely
in connection with claims arising under this Agreement or the transactions that
are the subject of this Agreement, (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts, (iii) waives any objection
that the Chosen Courts are an inconvenient forum or do not have jurisdiction
over any party and (iv) agrees that service of process upon such party in any
such action or proceeding will be effective if notice is given in accordance
with Section 5.4.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR

 

9



--------------------------------------------------------------------------------

THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER,
(II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 5.8.

5.8. Amendment; Waiver. To the extent permitted by Law, this Agreement may be
amended by a subsequent writing signed by each of the parties upon the approval
of each of the parties.

5.9. Enforcement of Agreement. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement was not
performed in accordance with its specific terms or was otherwise breached and
that money damages would be both incalculable and an insufficient remedy for any
breach of this Agreement. It is accordingly agreed that the parties shall be
entitled, without the requirement of posting bond, to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.

5.10. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

5.11. Assignment. Except as expressly contemplated hereby, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any party hereto (whether by operation of Law or otherwise) without
the prior written consent of the other party. Any purported assignment in
contravention hereof shall be null and void. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and assigns.

5.12. Third Party Beneficiaries. Nothing in this Agreement expressed or implied,
is intended to confer upon any Person, other than the parties or their
respective successors, any rights, remedies, obligations, or liabilities under
or by reason of this Agreement,. The representations and warranties in this
Agreement are the product of negotiations among the parties hereto and are for
the sole benefit of the parties. Any inaccuracies in such representations and
warranties are subject to waiver by the parties hereto in accordance herewith
without notice or liability to any other Person. In some instances, the
representations and warranties in this Agreement may represent an allocation
among the parties hereto of risks associated with particular matters regardless
of the knowledge of any of the parties hereto. Consequently, Persons other than
the parties may not rely upon the representations and warranties in this
Agreement as characterizations of actual facts or circumstances as of the date
of this Agreement or as of any other date. Notwithstanding any other provision
hereof to the contrary, no consent, approval or agreement of any third party
beneficiary will be required to amend, modify to waive any provision of this
Agreement.

 

10



--------------------------------------------------------------------------------

5.13. Individual Capacity. The Individual is signing this Agreement solely in
his capacity as an holder of PLFC Common Stock, and nothing herein shall
prohibit, prevent or preclude the Individual from taking or not taking any
action in the Individual’s capacity as an officer or director of PLFC to the
extent permitted by the Merger Agreement.

[Remainder of this page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

WSFS FINANCIAL CORPORATION By:  

 

Name:   Title:   PENN LIBERTY FINANCIAL CORP. By:  

 

Name:   Title:   INDIVIDUAL

 

Name:  

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

Schedule 1

INFORMATION

 

Name

    

Existing Shares

 

      

 

  

 

Address for notice: Name:     

 

Street:     

 

    

 

City, State:     

 

ZIP Code:     

 

Telephone:     

 

Fax:     

 

Email:     

 